                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DEISY JAIMES, ENRIQUE JAIMES,                      )
and GLORIA JAIMES,                                 )
                                                   )
              Plaintiffs,                          )      17 C 8291
                                                   )
       vs.                                         )      Honorable Judge
                                                   )      Jorge L. Alonso
SHERIFF THOMAS J. DART, et al.                     )
                                                   )
              Defendants.                          )

                                    NOTICE OF FILING


       TO: All Parties of Record

      Please take notice that on November 23, 2018, Defendants filed their Reply to Plaintiff’s
Response to Defendants’ Motion to Dismiss.


                                                   KIMBERLY M. FOXX
                                                   State’s Attorney of Cook County

                                            By:    /s/ Michael P. Gorman
                                                   Michael P. Gorman
                                                   Assistant State’s Attorney
                                                   500 Richard J. Daley Center
                                                   Chicago, IL 60602
                                                   Tel: (312) 603-4366
                                                   Email: michael.gorman@cookcountyil.gov




                                CERTIFICATE OF SERVICE

        I, Michael P. Gorman, Assistant State’s Attorney, hereby certify that on November 23,
2018, I filed this Motion to Withdraw as Counsel for Defendant Sharon Lee and that all counsel
of record were served via Electronic Case Filing (ECF).

                                                   /s/ Michael P. Gorman
                                                   Michael P. Gorman
